United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                    December 9, 2005
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 04-31256
                                      Summary Calendar



       TALMADGE M. WALKER,

                                                           Plaintiff-Appellant,

                                             versus

       JO ANNE B. BARNHART, COMMISSIONER
       OF SOCIAL SECURITY,

                                                           Defendant-Appellee.


                    Appeal from the United States District Court for
                           the Western District of Louisiana
                            (USDC No. 1:03-CV-769-FAL)
           _________________________________________________________


Before REAVLEY, JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

       Reviewing under the same standard as the district court, we affirm the ALJ’s final

decision denying Mr. Walker’s claim for disability insurance benefits under sections




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
216(i) and 223 of Title II of the Social Security Act, (42 U.S.C. § 401 et seq.) for the

following reasons:

       1.     We find there is substantial evidence of record supporting the ALJ’s

              determination that Walker is not disabled within the meaning of the Act.

       2.     The ALJ’s decision comports with the legal standards for disability

              determination set forth by this Court under the Act and relevant regulations,

              including our opinion in Newton v. Apfel, 209 F.3d 448 (5th Cir. 2000).

       3.     The record indicates that the ALJ properly considered and gave appropriate

              weight to the opinions of Walker’s treating physicians, including the

              opinion of Dr. Jon DeFrance. The ALJ is not required to give controlling

              weight to a treating physician opinion when that opinion is contradicted by

              examining physician evidence. Newton at 458. We do not require

              consideration of each of the factors set out in Newton where, as here, “there

              is competing first-hand medical evidence and the ALJ finds as a factual

              matter that one doctor’s opinion is more well-founded than another.” Id. In

              this case, there is reliable medical evidence of record from examining

              physicians, Drs. Snatic and Quillin, that contradicts the opinions of Dr.

              DeFrance.

                     Dr. DeFrance’s ultimate conclusion that Walker is disabled is an

              opinion on an issue reserved for the Commissioner and, as such, is not

              entitled to “controlling weight.” 20 C.F.R. § 404.1527(e)(1). A physician’s

                                              2
     opinion that a claimant is “disabled” is not entitled to special significance.

     Frank v. Barnhart, 326 F.3d 618, 620 (5th Cir. 2003). Further, Dr.

     DeFrance’s conclusion that Walker is disabled because retraining from his

     commercial driving position would be difficult clearly ignores the relevant

     standard. While all concur that Walker cannot return to his previous work

     as a bus driver, the standard is whether he also cannot perform other work

     in the national economy. 20 C.F.R. § 404.1520(a)(4)(v). The vocational

     expert testified that, despite his limitations, Walker could perform other

     work available in the national economy.

4.   We note that the ALJ’s determination that Walker was not receiving any

     ongoing medical treatment was not accurate because Walker was taking

     prescribed medication at the time of both the first and second hearings.

     However, we agree with the district court that this error does not affect the

     ALJ’s ultimate determination of disability. First, the ALJ’s statement

     makes clear that his non-credibility finding was influenced by Walker’s

     lack of ongoing medical treatment for all impairments, not only the eye

     condition for which Walker continues to take medication. Further, while

     discounting Walker’s allegations of severe concentration and pain

     limitations related to the eye condition, the ALJ accepted the opinion of Dr.

     Bowman, the physician providing the ongoing eye treatment, and accepted

     and incorporated Dr. Bowman’s finding that Walker only has use of his

                                     3
            non-affected eye. Finally, the ALJ also set forth other bases for his

            credibility assessment, noting that contrary to his subjective complaints,

            Walker’s description of his daily activities was consistent with a wide range

            of medium work.

      5.    We find the ALJ properly considered the disabling effect of each of

            Walker’s raised impairments as well as the combined effect of such

            impairments in reaching a disability determination. Fraga v. Bowen

            810 F.2d 1296, 1306 (5th Cir. 1987). It is apparent that the ALJ considered

            Walker’s cognitive as well as physical limitations in framing hypothetical

            questions to the vocational expert.

Affirmed.




                                           4